TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00373-CR


Raymond Edwards, Appellant

v.


The State of Texas, Appellee






FROM THE COUNTY COURT AT LAW NO. 5 OF TRAVIS COUNTY

NO. 573,648, HONORABLE FRANK J. MALONEY, JR., JUDGE PRESIDING



O R D E R
PER CURIAM
The reporter's record in this cause was due to be filed on July 8, 2002.  The court
reporter did not respond to the notice that the record is overdue.
The court reporter for the Travis County Court at Law No. 5, Ms. Angela Pulatie, is
ordered to tender for filing that portion of the reporter's record for which she is responsible no later
than September 27, 2002.  This order will be withdrawn if, no later than September 20, 2002, Ms.
Pulatie advises the court in writing that arrangements for payment have not been made. 
It is ordered September 13, 2002.

Before Chief Justice Aboussie, Justices Patterson and Puryear
Do Not Publish